Citation Nr: 0516079	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  01-05 426A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for a right ankle disorder.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant and acquaintance.


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1975 to August 
1978.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2000 decision by the RO in Hartford, 
Connecticut, which confirmed and continued a 30 percent 
disability rating for the veteran's service-connected right 
ankle disorder.

In April 2002, the veteran presented testimony at a Video 
Conference Hearing  before the undersigned Veterans Law 
Judge.  A transcript of this hearing was prepared and 
associated with the claims folder.

In November 2002, the Board undertook development in 
accordance with authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002).  This regulation was subsequently invalidated.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  The Board remanded the case 
in November 2003, to afford the veteran a current VA 
examination.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained. 
 
2.  A right ankle disorder is productive of marked ankle 
disability, but nonunion of the tibia and fibula resulting in 
loose motion requiring the continuous use of a brace is not 
shown.




CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for a 
right ankle disorder, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5262 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & West 2004).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

The VCAA and its implementing regulations, as amended, 
provide that upon the submission of a substantially complete 
application for benefits, VA will notify a claimant of the 
information and evidence needed to substantiate a claim, and 
of what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  As part of this duty, VA will 
advise claimants to submit relevant evidence in their 
possession.  38 C.F.R. § 3.159(b).  The VCAA and implementing 
regulations also define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board finds that the RO has satisfied the notification 
requirements of the VCAA in this case.  By virtue of the 
April 2001 statement of the case, and August 2001, and 
October 2004 supplemental statement of the case, and March 
2002, February 2003, May 2004, November 2004 correspondence 
from the RO, the veteran has been given notice of the 
evidence necessary to substantiate his claim on appeal.

In particular, the Board notes evidence development letters 
dated in March 2002 and May 2004, in which the veteran was 
advised of the type of evidence necessary to substantiate his 
claim on appeal.  In these letters, the veteran was advised 
of his and VA's responsibilities under the VCAA, including 
what evidence should be provided by the veteran, and what 
evidence should be provided by VA.  

Following the Board's November 2002 development, the RO 
attempted to send correspondence to the veteran informing him 
of the status of his claim as well as the need for additional 
evidence.  This notice was returned to the Board in March 
2003 with a notation from the United States Postal Service 
which indicated that the veteran had moved and left no 
forwarding address.  The veteran's current address was 
subsequently obtained and in May 2004 the VA mailed 
correspondence to the veteran which informed him of the 
status of his claim as well as evidence necessary to 
substantiate his claim.  Additionally, in October 2004 the 
veteran received a supplemental statement of the case and in 
November 2004 he received correspondence from the VA which 
again notified him of the status of his claim.  None of these 
items was returned as undeliverable; therefore it is assumed 
that the veteran received the correspondence.  Hence, VA has 
satisfied both its duty to notify and assist the veteran in 
this case and at this juncture there is no risk of prejudice 
posed to the veteran.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) 
essentially held that VA must provide VCAA notice prior to an 
initial unfavorable AOJ (agency of original jurisdiction) 
decision on a service-connection claim.  The Court also 
specifically recognized that, where, as in the case currently 
before the Board, VCAA notice was not mandated at the time of 
the initial AOJ decision, the AOJ did not err in providing 
such notice after the initial denial.  Pelegrini v. Principi, 
at 120, 122-4.  The Court went on to say, that "there is no 
nullification or voiding requirement [of RO decisions issued 
prior to VCAA notice] either explicit or implicit in this 
decision."  Id.  The Court has since reiterated that delayed 
notice will not ordinarily prejudice a claimant, and that a 
sufficient remedy for inadequate notice was for VA to take 
actions that ensured that the required notice was ultimately 
provided.  Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. 
App., April 14, 2005).

In any event, the veteran in this case was not prejudiced by 
the delayed notice.  If he submitted additional evidence 
substantiating his claim, he would have received the same 
benefit as if he submitted the evidence prior to initial 
adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2004) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2004) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

There is no identified relevant evidence that has not been 
accounted for.  

II.  Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2004).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10 (2004).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.   Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The evaluation of the same disability under various diagnoses 
is generally to be avoided.  38 C.F.R. § 4.14 (2004).  The 
critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

III.  Analysis

By a rating dated in November 1978, the RO established 
service connection for a right ankle disorder and assigned a 
noncompensable rating.  The veteran is currently in receipt 
of a 30 percent disability rating under the criteria set 
forth at 38 C.F.R. § 4.71a, Diagnostic Code 5262.

Under Diagnostic Code 5262, a 30 percent evaluation is 
assigned when impairment of the tibia and fibula is 
manifested by malunion with marked knee or ankle disability 
and a 40 percent evaluation is assigned when impairment of 
the tibia and fibula is manifested by nonunion, with loose 
motion requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 
5262.

During a May 2000 VA examination, the veteran complained of 
pain, which radiated to his right knee as well as crepitus 
and occasional swelling of the right knee.  

On physical examination, no measurable swelling was noted.  
Range of motion testing revealed dorsiflexion of the right 
ankle to 6 degrees less than 90 degrees and plantar flexion 
was to 36 degrees.  Some pain was noted on full movement of 
the right ankle.  Muscle strength was good against strong 
resistance, both in dorsiflexion and in plantar flexion.  In 
regards to plantar flexion, there was some relative weakness 
of the right ankle and the veteran could not stand on tiptoes 
on the right ankle.  Inversion of the right ankle was limited 
to 10 degrees by pain.  The diagnoses were status post 
probable trimalleolar fracture of the right ankle with slight 
malunion of the distal fibula; retained foreign body surgical 
screw in the distal tibia on through the medial malleolus; 
traumatic arthritis of the tibiotalar joint, manifested by 
limitation of motion and dorsiflexion, and irregularity of 
the tibiotalar joint surfaces as well as the fibulotalar 
joint surfaces; and weakness of the plantar flexion of the 
right ankle due to degenerative joint disease of the 
tibiotalar joint.  The examiner opined that the veteran's 
traumatic arthritis appeared to have progressed and was 
interfering with range of motion with weakness of plantar 
flexion. 

An X-ray study of the right ankle, preformed in conjunction 
with the above documented examination, revealed a surgical 
screw through the medial malleolus of the right ankle.  A 
healed fracture of the distal fibula with slight angulation 
of the distal fragments was noted.  Additionally, there 
appeared to be a fracture line in the lateral side of the 
tibia with some disturbance of the lateral fracture line.  
Also noted was some irregularity and osteophyte formation on 
the talar joint surfaces as well as a bony protuberance 
posterior to the tibiotalar joint on the lateral side.

VA outpatient treatment notes dated August 2000 reveal 
treatment for a right ankle disorder.  In August 2000 the 
veteran presented with complaints of sharp pain in the right 
ankle region which radiated to his knee.  He reported that 
the pain began after completing his regular 5-mile walk.  
Physical examination showed that he was in no acute distress 
but walked with a limp.  Of note was minor swelling over the 
right lateral malleolus with tenderness.  Also noted was 
tenderness over the anterior ankle tendon which was light to 
touch.  The diagnostic impression was questionable 
tendonitis.  After reviewing an X-ray study of the veteran's 
ankle, the examiner noted that it looked negative.  The 
following day, the veteran presented at the VA podiatry 
clinic.  He reiterated his previous complaints and noted that 
he attempted to soak his ankle in warm water but was afforded 
no relief.  The diagnosis was anterior distal fibular 
fracture, non-displaced, old ankle fracture status post open 
reduction internal fixation, hardware intact.  An X-ray study 
of the right ankle, revealed no significant interval change 
since 1996.  An old healed fracture was revealed at the 
distal right fibula as well as a screw at the medial 
malleolus.  Irregularity was noted at the articular cartilage 
at the tibial plafond.

The veteran again presented at the VA podiatry clinic in 
January 2001.  He complained of intense pain in his right 
ankle which was worse with ambulation.  He noted use of a cam 
walker.  The diagnosis was status post ankle fracture with no 
acute signs of fracture; degenerative joint disease unchanged 
from last visit; and rule out complex regional pain syndrome 
versus proximal nerve pathology.  A radiologist interpreted 
the X-ray study of the right ankle as reflecting findings 
consistent with remote heel fractures involving the malleoli.  
Also noted was a depressed defect in tibial plafond, which 
may be a part of the degenerative process, or alternatively 
may represent an osteochondral defect.  There was no 
radiographic evidence of an acute fracture.

During an April 2002 videoconference hearing, the veteran 
testified that he worked 8 to 10 hours a day landscaping and 
installing in ground pools.  While completing his daily work 
he experienced sharp pain which radiated to his knee.  He 
presented at the hearing wearing a boot cast and explained 
that he wore the boot cast to limit his movement.  He also 
reported that each evening after work, his ankle was swollen 
and the pain in his ankle was exacerbated when it rained or 
snowed.  During the course of the hearing, one of the 
veteran's co-workers testified on his behalf.  He reported 
that he observed the veteran in constant pain and had 
conversations with the veteran regarding his level of pain.    

In May 2004, the veteran presented for a VA orthopedic 
examination.  He reported daily pain in his distal right 
tibia and fibula, which radiated to his knee.  The pain 
lasted for three quarters of the day and he rated the 
severity of the pain as an 8 out of 10 on a 0 to 10-pain 
scale.  In regards to weakness, he reported that he could not 
stand with all of his weight on his right ankle and he 
experienced stiffness and instability as well as locking a 
few times a day.  The examiner noted that this was an unusual 
combination because typically individuals will report 
instability or locking but not both.  The veteran also 
reported edema of the right ankle and daily numbness and 
tingling between the malleoli of right foot.  His pain was 
precipitated by standing for more than 10 minutes and bending 
over.  The pain was alleviated by soaking his feet.  He 
reported no use of medication for his right ankle but he did 
note the use of a brace, which helped him with walking, but 
he did not wear the brace to the examination.  

Upon physical examination, he ambulated walking on his right 
toes with his hip externally rotated.  Examination of the 
ankles and feet showed them to be grossly symmetrical.  The 
right ankle measured 27 centimeters and the left ankle 
measured 26 centimeters.  He had a slightly erythematous 
medial malleolus.  No edema was noted.  He had acute 
tenderness to palpation over the right ankle to even the 
lightest touch.  The examiner noted that the veteran could 
easily put his shoes on.  No clicks or crepitations were 
reported.  Range of motion revealed no dorsiflexion on the 
right due to acute pain and planter flexion to 30 degrees 
with minimal pain.  His pedal pulses were 2+ and equal to the 
bilateral lower extremities.  Deep tendon reflexes were 2+ 
and equal to bilateral lower extremities.  Muscle strength 
was 5/5 to the bilateral feet except for right dorsiflexion, 
which was graded at 3/5.  He was able to invert and evert his 
feet against resistance bilaterally.  No laxity, decreased 
sensation or varicosities were noted.  He was unable to 
support his weight on his right toes or right heel.  With a 
2-pound ankle weight draped over the forefoot he could 
dorsiflex his right forefoot 5/5 times with a complaint of 
extreme pain and facial grimacing.  No weakness, 
incoordination, or fatigability was noted.  The diagnosis was 
status post an anterior distal fibula fracture nondisplaced 
with screw fixation of the medial malleolus.  An X-ray study 
showed demons ratable well healed without degenerative 
changes.  The examiner concluded that the veteran  
experienced severe limitations in dorsiflexion and acute pain 
against resisted dorsiflexion.  He favored his left side 
significantly with ambulation, which would make one expect 
calf atrophy, but none was noted on the examination.    

An X-ray study of the right ankle, performed in conjunction 
with the above examination, showed an old fracture of the 
medial malleolus and distal fibula well healed.     

As the above examination showed, the veteran had acute pain 
and no strength on dorsiflexion of the right ankle.  Plantar 
flexion was to 30 degrees, but this movement was productive 
of only minimal pain.  There is no showing, however, of 
ankylosis of the right ankle such as to warrant evaluation 
under Diagnostic Code 5270.  Ankylosis is immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992); 
Dorland's Illustrated Medical Dictionary 86 (28th ed. 1994).

Although right ankle x-rays suggest that the veteran had 
experienced an old fracture, there is no showing of the 
presence of a current ununited fracture of the tibia and 
fibula productive of loose motion requiring a brace.  The 
veteran said that he wore an ankle brace during work and 
reported use of an ankle brace during his more recent VA 
examination; however he presented at the examination without 
an ankle brace.  Furthermore, there is no indication of the 
need for the continuous wearing of a right ankle brace 
because of the nonunion of the tibia and fibula with loose 
motion.  The 30 percent evaluation assigned is based on the 
presence of marked ankle disability and therefore 
contemplates the factors addressed in DeLuca v. Brown, 8 Vet. 
App. 202 (1995), such as pain, pain on use, weakened 
movement, excess fatigability, incoordination, and 
instability.  See 38 C.F.R. §§ 4.40, 4.45 (2004).  It follows 
that a 40 percent evaluation for the service-connected right 
ankle disorder is not warranted under the provisions of 
Diagnostic Code 5262.  The evidence is not so evenly balanced 
as to raise doubt concerning any material issue. 38 U.S.C.A. 
§ 5107(b).

Taking into account all of the evidence set out above, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for a rating in excess of 30 percent for 
a right ankle disorder.

ORDER

Entitlement to an evaluation in excess of 30 percent for a 
right ankle disorder is denied.




	                        
____________________________________________
	N. R. Robin  
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


